NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MANUEL ZAVALA-VIRELAS,                     No.    15-73641

                Petitioner,                     Agency No. A076-743-211

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Jose Manuel Zavala-Virelas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision ordering him removed. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mandujano-Real v. Mukasey, 526 F.3d 585, 588 (9th Cir. 2008). We deny in part

and dismiss in part the petition for review.

      Zavala-Virelas’ contention that the BIA erred in applying the categorical

approach to analyze his conviction is not supported, where the BIA did not state

that his conviction is categorically a crime of violence, and cited to United States v.

Cabrera-Perez, 751 F.3d 1000, 1005-07 (9th Cir. 2014), which applied the

modified categorical approach to hold that a conviction under Arizona Revised

Statutes §§ 13-1203(A)(2) and 13-1204(A)(2) is a crime of violence. The BIA

properly determined that Zavala-Virelas’ conviction for aggravated assault was

under Arizona Revised Statutes §§ 13-1203(A)(2) and 13-1204(A)(2), and that it is

an aggravated felony crime of violence that makes him removable under 8 U.S.C.

§ 1227(a)(2)(A)(iii). See Cabrera-Perez, 751 F.3d at 1005-07.

      We lack jurisdiction to review Zavala-Virelas’ unexhausted contentions

regarding service anomalies with the notice to appear, errors in the allegations in

the notice to appear, the divisibility of Arizona Revised Statutes §§ 13-1203 and

13-1204, the IJ’s application of the modified categorical approach, and

discrepancies between the plea agreement and the sentencing report in his record

of conviction. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (due

process claims based on procedural errors that could have been corrected by the

agency must be exhausted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.

                                          2                                    15-73641